On December 17, 2004, we issued our Opinion in the captioned case, affirming the District Court’s denial of Camarillo’s Petition for Postconviction Relief. Camarillo v. State, 2004 MT 358. The State of Montana has filed a Petition for Rehearing. While the State agrees with the result reached by this Court, it points out that ¶ 12 of our decision misstates the ultimate disposition in the case of Jhawn Dale Thompson v. District Court of the Twenty-First Judicial District, Cause No. 03-525. The State contends that this misconstruction of the Thompson decision in the Camarillo Opinion makes it appear that this Court has inconsistently applied the state procedural bars, and that problems may arise in federal habeas proceedings as a result. The State accordingly asks us to grant its Petition for Rehearing and amend our decision in Camarillo v. State of Montana.
We conclude that the State’s position is well-taken. We deem it appropriate to withdraw our Opinion in Camarillo v. State, 2004 MT 358. An amended Opinion will be issued shortly. Accordingly,
IT IS HEREBY ORDERED that the Petition for Rehearing filed by the State of Montana in this matter is GRANTED.
IT IS FURTHER ORDERED that our Opinion in Camarillo v. State, 2004 MT 358, is hereby WITHDRAWN, to be replaced by an Amended Opinion.
IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order to Camarillo at his last known address and to all counsel of record.
DATED this 31st day of January, 2005.
/S/KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/JOHN WARNER
/S/JAMES C. NELSON